COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

  TOMMY JAMES LEWIS,                            §
                                                                No. 08-15-00015-CR
             Appellant,                         §
                                                                  Appeal from the
  v.                                            §
                                                                109th District Court
  THE STATE OF TEXAS,                           §
                                                             of Andrews County, Texas
             Appellee.                          §
                                                                    (TC# 6552)
                                                §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 26TH DAY OF MAY, 2017.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., not participating